—Judgment, *308Supreme Court, Bronx County (Richard Price, J.), rendered December 3, 1992, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, and order, same court and Justice, entered March 8, 1993, denying defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
Defendant’s motion to suppress a statement was properly denied. After a break in an interview with an investigating detective, defendant, who had previously asserted his innocence, provided an inculpatory verbal account of how the killing occurred which the detective, with defendant’s cooperation, then reduced to writing. Counsel’s entry and direction to the police to terminate the interview was communicated to the detective only after the written statement was completed. Suppression was granted as to the written statement on the ground that it could not be determined at what point during thé writing of the statement counsel had entered, but denied as to the verbal statement on the ground that it had been given before the right to counsel had attached. We agree with those findings and dispositions. Since defendant received sufficient notice of the statement, neither CPL 710.30 nor the People’s discovery objections were violated. Defendant’s postjudgment motion was properly denied, there being no basis to conclude that trial counsel was ineffective. We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.